DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukundala et al. (US Pub 2019/0197870).
As of claims 1 and 15, Mukundala discloses an access control device (via room management 210 and access control 16; see paragraph [0031]) comprising:
a detection sensor configured to detect a status event (via checking status 306 of access control 16; see paragraph [0035]);
a communication module in wireless communication with a mobile device, the communication module configured to wirelessly receive an advertising signal from the mobile device (via wirelessly receiving signals from mobile device 11; see paragraph [0033]; and
a processor in communication with at least one of the detection sensor and the communication module (via a processor; see figs. 1 and 2; also see paragraph [0040]), the processor configured to determine whether a distance between the mobile device and the access control device is greater than a threshold when the detection sensor detects the status event (via determining positional data of the mobile device relative to the access control; see paragraph [0037]), wherein the processor is configured to trigger a notification when the distance is greater than the threshold (via triggering alarm 13; see paragraphs [0036]-[0037]).
As of claims 2 and 16, Mukundala discloses that the status event comprises at least one of: a rotation of a handle, and an insertion or closure of a keybox (via rotation of a handle; see paragraph [0035]).
As of claims 5 and 19, Mukundala discloses that the mobile device comprises a MEMS sensor, the mobile device configured to transmit the advertising signal only when the MEMS sensor detects movement (via MEMS sensor 57; see fig. 2; also see paragraph [0035] and [0043]).

As of claim 6, Mukundala discloses the MEMS sensor comprises at least one of: an accelerometer, an inclinometer, and a gyroscope (see paragraph [0042], “MEMS sensor 57 may be a sensor such as, for example, an accelerometer, a gyroscope).
As of claim 10, Mukundala discloses that the notification comprises at least one of: an audible signal, a vibratory signal, and a visual signal (via alarm 13 being audible, vibrator and/or visual; see paragraph [0036]).
As of claim 11, Mukundala discloses that the notification is performed by at least one of: the access control device, a room management system, the mobile device, and a wearable (via alarm 13 being performed by access control 16, room management device 210 or mobile device 11; see fig. 1; see paragraph [0036]).
As of claim 12, Mukundala discloses that the communication module is configured to receive an access credential from at least one of: an RFID card, a FOB, a card with a magnetic stripe, and the mobile device (via mobile device 11; see paragraph [0033]).
As of claim 13, Mukundala discloses that the processor is configured to determine the distance between the mobile device and the access control device only if the communication module receives the access credential from the mobile device (Mukundala discloses that the mobile device is used to transmit credential and obtains access to the access control and system activates the alarm based on determining the positional data of the same mobile device that is used to access the lock, hence the determining of the positional data of the mobile device is performed if the mobile device is used to access the access control; see paragraphs [0003] and [0033]).
As of claim 14, Mukundala discloses that at least one of the access credentials and the advertising signal are transmitted to the communication module using a short-range communication (via short-range radio transmission; see paragraph [0033]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7-9, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukundala et al. (US Pub 2019/0197870) in view of Stephan (EP 0931896).
	As of claims 3 and 17, Mukundala discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly the processor configured to maintain the lock actuator in an unlocked position.
Stephan discloses an apparatus and method for alerting a driver that a smart key has been left inside a vehicle, wherein the system maintains the door unlock states.
From the teaching of Stephan it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mukundala to include the function of keeping the lock unlocked as taught by Stephan so the user can retrieve the left behind key.
	As of claims 4 and 18, Mukundala discloses that the positional data 308 is determined by using received signal strength (see paragraph [0043]), however Mukundala discloses that the mobile device determines the signal strength. Stephan discloses that the vehicle processor determines the signal strength of the signal received from the key. So it would have been obvious to one having ordinary skill in the art to perform the RSSI function in the access control since it is well known in the art that the lock can receive signal from key/mobile device and perform RSSI to determine a distance between the lock and the key/mobile device.
	As of claims 7 and 20, combination of Mukundala and Stephan does not explicitly state that the processor determines the distance between the mobile device and the access control device to be greater than the threshold when the advertising signal is not received within a time period. Examiner takes official notice that it is well known in the art that the if a locator device (in this case access control) does not receive a signal from a monitored device (in this case mobile device) it will deduce that the monitored device is not within set distance of the locator device. Further setting of the time period and the distance threshold could be configured by the access control programmer to be set to two feet, five feet, ten feet or any other suitable distance and time.
As of claim 8, combination of combination of Mukundala and Stephan discloses the time period is less than two (2) seconds of the detection of the status event by the detection sensor (see rejection of claim 7).
As of claim 9, combination of combination of Mukundala and Stephan discloses that the threshold is less than five (5) feet (see rejection of claim 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Staninger et al. (US Pub 2019/0272729) discloses a reminder system wherien a sensor detects a status event and the system determines if the operator of the vehicle has moved away from the vehicle by more than, for example five feet, then a notification is triggered (see abstract).
Keefe (US 9,512,643) discloses a door unlocking system wherein a lock determines distance between a mobile device and the lock based on a received signal strength of the signal received from the mobile device (see fig. 14).
Gutierrez et al. (US Pub 2014/0073262) discloses a method comprising: receiving a wireless communication from a wireless apparatus attached to an object, determining a signal strength reading from the communication, determining if the signal strength reading is below an adaptable alert threshold, and if the signal strength reading is below the alert threshold, alerting a user (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683